DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-39 and 42 are pending.
Claims 1-21 and 37-38 are rejected. 
Response to Arguments1
Office Notice
Examiner takes Office Notice2 that cashier’s checks are old and well known. Additionally, it is old and well known that cashier’s checks paid up front with cash and are associated with an account number. It is also well known that cashier’s checks are called-in associated with an account number to redeem the cash deposited or held in escrow. It is also well known that, at the time of printing of any cashier’s check, that the name of the payee is pre-printed on the check and non-alterable thereby preauthorizing the payee. It is also well known that only the payee may redeem the cashier’s check.
Examiner expressly takes Office Notice3 that money orders are old and well known. Additionally, it is old and well known that money are paid up front with money deposited or with cash and are associated with an account number. It is also well known that a payer can pencil-in or pen-in the name of the payee on the cashier’s check (which stands in contrast to a cashier’s check that is preauthorized). It is also well known that only the payee may redeem the cashier’s check.
101
Claims 1-21 and 37-38 continues to be directed towards preauthorization of payments with limits. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements mobile communications device, payment terminal, the credential processing server, and the communications mode merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The credential processing server merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
Applicant submits that there is a claimed solution. (Rm. at 24.) The Examiner submits that the claims are directed towards an abstract idea of organizing human activity which Applicant enumerations from the PEG 2019. (Rm. at 24-25.) By way of analogy the claims are directed towards preauthorization which is an abstract idea as supported by Official Notice I-II.
Applicant submits that the language of “without authorizing the electronic payment” is somehow under BRI inventive. (Rm. at 29.) By way of analogy the claims are directed towards preauthorization which is an abstract idea as supported by Official Notice I-II.
Applicant submits there is an improvement to technical processing. (Rm. at 29.) As a subsidiary fact, Applicant points to Flitcroft (Rm. at 32 (citing Flitcroft at 0222.)) Examiner thanks Applicant. It is clear from the fact adduced that whatever development (assuming arguendo there is one) is purely within the domain of business rather than computer technology. Applicant also cites to DDR. The facts of the case are not similar as there is no mention of a URL of web technologies.
Applicant submits the claims satisfy the machine or transformation test. (Rm. at 36.) Applicant has not point with any particularly any facts from any documentary evidence. An attorney argument cannot replace evidence of record.  
Applicant submits that the claims do not monopolize an abstract idea. (Rm. at 39.) Applicant points to the combination of Brudnicki and Flitcroft. (Rm. at 39.) Applicant confuses 101 with 103.
103
Applicant must consider subsidiary facts when making an obviousness determining and must resolve one of ordinary skill in the art. Given that preauthorizing payments are old and well known, see Office Notice I-II, supra., the Examiner finds that one of ordinary skill in the art is low and much of the combination is based on common sense. 
Applicant submits cites to KSR and other cases. (Rm. 13-15.) Applicant submits that “Flitcroft discloses…clearing system.” (Rm. at 18 (emphasis in original).) The Examiner is not relying on Flitcroft in isolation to teach a clearing system. Linehan teaches preauthorization credential. 
Applicant submits that a “skilled person seeking to ‘prevent card holder fraud’ would not combine the ‘authorization token’ and associated token processing solution of Linehan with the combination of Brudnicki and Flitcroft.” (Rm at 18-19 (emphasis omitted).) The level of one of ordinary skill in the art is low and much of the combination is based on common sense. See, e.g. Office Notice I-II, supra.
Assuming arguendo that KSR rational may not be used, Examiner use TSM in previous O.A’s which Applicant has not responded to and the Examiner is posting below for Applicant’s convenience:
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine plurality of payment code teachings of Brudnicki (0057) with the payment limiters on the single use code of Flitcroft (0056-0058, 0064-0065, 0234-0235) in order to limit payment to prevent card holder fraud. (Flitcroft at 0006-0008.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)
With respect to the newly added language, Applicant points to paras. 0095-0097. The cited paragraphs and newly added language corresponding to Fig.4b Item 424. This is merely transmitting a message from the payment terminal to a server, wherein the message comprises a plurality of data. Therefore, Brudnicki teaches at paras. 0064-0067 as previously cited. Applicant has already claimed this and the scope of the scope is essentially identical. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a method. Claims 11-20 are directed to a system. Claim 21 is directed to a product. Claim 37 is directed towards a method. Claim 38 is directed towards a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards preauthorized payments with payment limits, which is an abstract idea of organizing human activity. Claims recite “receiving a payment initiation request from a [buyer], the payment initiation request initiating a[] payment with a [merchant] […] providing the [buyer] with a [authorization] […] providing the [merchant] with a payment preauthorization credential…the payment pre-authorization credential being uniquely associated with a financial account and confirming pre-authorization of payment of a pre-authorization amount from the financial account […] receiving from the [merchant] a payment clearing request initiating clearing of the electronic payment in a payment amount, the payment clearing request identifying the payment amount and including the payment pre-authorization credential […] determining the pre-authorization amount and particulars of the financial account from the payment pre-authorization credential […] confirming that the payment pre-authorization credential was generated from the pre-authorized amount […] confirming that the payment does not exceed the pre-authorized amount; and without authorizing the electronic payment in the payment amount…effecting settlement of the electronic payment in the payment amount of forwarding over a payment network a settlement request message identifying the payment amount and the financial account particulars” which are grouped within the “certain methods of organizing human activity.” With respect to the newly added language under Rule 111, “without authorizing electronic payment after receiving the payment initiation request, the payment terminal initiating clearing of the electronic payment in a payment amount, the initiating clearing comprising the payment terminal providing,” this is merely forwarding a message to a payment processor or bank which still lays within the domain of the abstract. Additionally, it can be appreciated that the claims are analogized to cashier’s checks and/or money order. (See Section Office Notice, supra.) The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as mobile communications device, credential processing server, payment terminal, and via the authorized communications mode merely uses a computer as a tool to perform an abstract idea. Specifically, the mobile communications device, credential processing server, payment terminal, and via the authorized communications mode performs the steps or functions of “receiving a payment initiation request from a [buyer], the payment initiation request initiating a[] payment with a [merchant] […] providing the [buyer] with a [authorization] […] providing the [merchant] with a payment preauthorization credential…the payment pre-authorization credential being uniquely associated with a financial account and confirming pre-authorization of payment of a pre-authorization amount from the financial account […] receiving from the [merchant] a payment clearing request initiating clearing of the electronic payment in a payment amount, the payment clearing request identifying the payment amount and including the payment pre-authorization credential […] determining the pre-authorization amount and particulars of the financial account from the payment pre-authorization credential […] confirming that the payment pre-authorization credential was generated from the pre-authorized amount […] confirming that the payment does not exceed the pre-authorized amount; and without authorizing the electronic payment in the payment amount…effecting settlement of the electronic payment in the payment amount of forwarding over a payment network a settlement request message identifying the payment amount and the financial account particulars” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving a payment initiation request from a [buyer], the payment initiation request initiating a[] payment with a [merchant] […] providing the [buyer] with a [authorization] […] providing the [merchant] with a payment preauthorization credential…the payment pre-authorization credential being uniquely associated with a financial account and confirming pre-authorization of payment of a pre-authorization amount from the financial account […] receiving from the [merchant] a payment clearing request initiating clearing of the electronic payment in a payment amount, the payment clearing request identifying the payment amount and including the payment pre-authorization credential […] determining the pre-authorization amount and particulars of the financial account from the payment pre-authorization credential […] confirming that the payment pre-authorization credential was generated from the pre-authorized amount […] confirming that the payment does not exceed the pre-authorized amount; and without authorizing the electronic payment in the payment amount…effecting settlement of the electronic payment in the payment amount of forwarding over a payment network a settlement request message identifying the payment amount and the financial account particulars” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the mobile communications device, credential processing server, payment terminal, and via the authorized communications mode performs the steps or functions of “receiving a payment initiation request from a [buyer], the payment initiation request initiating a[] payment with a [merchant] […] providing the [buyer] with a [authorization] […] providing the [merchant] with a payment preauthorization credential…the payment pre-authorization credential being uniquely associated with a financial account and confirming pre-authorization of payment of a pre-authorization amount from the financial account […] receiving from the [merchant] a payment clearing request initiating clearing of the electronic payment in a payment amount, the payment clearing request identifying the payment amount and including the payment pre-authorization credential […] determining the pre-authorization amount and particulars of the financial account from the payment pre-authorization credential […] confirming that the payment pre-authorization credential was generated from the pre-authorized amount […] confirming that the payment does not exceed the pre-authorized amount; and without authorizing the electronic payment in the payment amount…effecting settlement of the electronic payment in the payment amount of forwarding over a payment network a settlement request message identifying the payment amount and the financial account particulars”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 and 12-20 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16-21, and 37-38 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Brudnicki et al. (US20140040139A1) (“Brudnicki”) in view of Flitcroft et al. (US20030028481) (Flitcroft) in view of Linehan et al. (US7103575) (“Linehan”).
Regarding claim 1 Brudnicki teaches:
a credential processing server receiving a payment initiation request from a mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), the payment initiation request (Fig. 6; 0054) initiating an electronic payment with a payment terminal (0036-0037);
the credential processing server providing the mobile communications device with a mode authorization (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”), the mode authorization identifying an authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”);
the mobile communications device providing the payment terminal with a payment…credential (0064-0065) via the authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”), the payment…credential being uniquely associated with a financial account (0047, 0055)…
without authorizing the electronic payment after receiving the payment initiation request, the payment terminal initiating clearing of the electronic payment in a payment amount, the initiating clearing comprising the payment terminal providing the credential processing server (0064-0065) the payment clearing request identifying the payment amount (0064-0067)…
the credential processing server determining…and particulars of the financial account from the payment…credential (0046, 0047, 0056, 0084-0085);
Brudnicki does not teach:
confirming pre-authorization of payment of a pre-authorized amount from the financial account ;
[determine] the pre-authorized amount 
the credential processing server confirming that the payment…credential was generated from the pre-authorized amount ;
the credential processing server confirming that the payment amount does not exceed the pre-authorized amount; and 
…the credential processing server effecting settlement of the electronic payment in the payment amount by forwarding over a payment network  a settlement request message …
[provisioning a] payment pre-authorization credential….confirming pre-authorization of payment ….
without authorizing the electronic payment [effect settlement] 
Flitcroft teaches:
confirming pre-authorization of payment of a pre-authorized amount from the financial account (0056-0058, 0064-0065, 0234-0235);
[determine] the pre-authorized amount (0056-0058, 0064-0065, 0234-0235)
the credential processing server confirming that the payment…credential was generated from the pre-authorized amount (0056-0058, 0064-0065, 0234-0235);
the credential processing server confirming that the payment amount does not exceed the pre-authorized amount; and (0056-0058, 0064-0065, 0234-0235)
…the credential processing server effecting settlement of the electronic payment in the payment amount by forwarding over a payment network (Fig. 15 Item 1512; 0235) a settlement request message (Fig. 15 Item 1512; 0235)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine plurality of payment code teachings of Brudnicki (0057) with the payment limiters on the single use code of Flitcroft (0056-0058, 0064-0065, 0234-0235) in order to limit payment to prevent card holder fraud. (Flitcroft at 0006-0008.)

Neither Brudnicki nor Flitcroft teach:
[provisioning a] payment pre-authorization credential….confirming pre-authorization of payment ….
Linehan teaches:
[provisioning a] payment pre-authorization credential….confirming pre-authorization of payment (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 2 Brudnicki teaches:
The method according to Claim 1, wherein the receiving a payment initiation request (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053) comprises the credential processing server receiving from the mobile communications device location information identifying a current location of the mobile communications device (Fig. 2 Item 165, Fig. 3A Item “Receive Geo Location”; 0053), determining at least one available communications mode for the payment terminal from the location information (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”), and generating the authorized communications mode from the at least one available communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) and at least one communications capability of the mobile communications device (Fig. 3A Item “Emulate Credential….”; 0064-0065).

Regarding claim 3 Brudnicki teaches:
The method according to Claim 2, wherein the location information comprises one of a vendor identifier and geographical data (Fig. 2 Item 165, Fig. 3A Item “Receive Geo Location”; 0053).

Regarding claim 4 Brudnicki teaches:
prior to the credential processing server receiving the payment initiation request (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), and the mode authorization includes an authorization code (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) authorizing the generated communications mode on the mobile communications device (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”).
Neither Brudnicki nor Flitcroft teach:
wherein the mobile communications device is configured with the payment pre-authorization credential 
Linehan teaches:
wherein the mobile communications device is configured with the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 6 Flitcroft teaches:
 [single use code] is uniquely associated with the financial account in a credential database (Fig. 3 Item 303; 0092, 0101), and the determining the financial account (Fig. 12 Item 1212; 0221) comprises the credential processing server querying the credential database with [single use code] (Fig. 12 Item 1212; 0221)…
Neither Brudnicki nor Flitcroft teach:
wherein the payment pre-authorization credential …
Linehan teaches:
wherein the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 7 Flitcroft teaches:
…comprises a single-use payment credential (Fig. 3 Item 303; 0092, 0101), and the effecting the settlement for the electronic payment (0057-0058, 0065, 0221) comprises the credential processing server purging the payment the single-use payment credential from the credential database (Fig. 3 Items 318, 322; 0094).
Neither Brudnicki nor Flitcroft teach:
wherein the payment pre-authorization credential 
Linehan teaches:
wherein the payment pre- authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 8 Linehan teaches:
wherein the payment pre-authorization credential excludes particulars of the financial account (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) and excludes particulars of a legal person associated with the financial account (col. 13 ll. 45-56), and the particulars of the legal person and the financial account are unrecoverable from only the payment pre-authorization credential (col. 13 ll. 45-56).

Regarding claim 9 Brudnicki teaches:
wherein the payment initiation request (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053) excludes…the financial account (Fig. 5 Items “Username” & “Password”; 0053).
Brudnicki does not teach:
[wherein the payment code excludes] the legal personal
Flitcroft teaches:
[wherein the payment code excludes] the legal personal (0136-0146)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify one-time code provisioning of Brudnicki (0053) which requires a passcode and user information (0054) with the payment codes of Flitcroft (0136-0146) which are activated before a transaction (0201) in order to provide a “secure, flexible payment system.” (Flitcroft 0202.)

Regarding claim 10 Brudnicki teaches:
wherein the credential processing server [communicates with] the mobile communications device (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) over a first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038), and receives the payment clearing request (0064-0065) from the payment terminal (0064-0065) over a second communications network (Fig. 4 Item “Merchant Payment Network”; 0037, 0063, 0065) that is distinct from the first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038).
Neither Brudnicki nor Flitcroft teach:
provide…the payment preauthorization credential  …
Linehan teaches:
provide…the payment preauthorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 11 Brudnicki teaches:
(i)	receive a payment initiation request from a mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), the payment initiation request initiating an electronic payment (Fig. 6; 0054) with a payment terminal (0036-0337);
(ii)	provide the mobile communications device with a mode authorization (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”), the mode authorization identifying an authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”);
(iii)	receive a payment clearing request from the mobile communications device via the authorized communications mode (0064-0065) and the payment terminal (Fig. 3B Items “Merchant Payment…” and “Receive One-Time”; 0036-0037) (Point of Sale), the and, without authorizing the electronic payment after receiving the payment initiation request, initiating clearing of the electronic payment in a payment amount (0065-0066), the payment clearing request identifying the payment amount (0067)…being uniquely associated with a financial account (0047, 0055)
(iv) determine…particulars of the financial account from the payment…credential (0046, 0047, 0056, 0084-0085);
Brudnicki does not teach:
[(iv)	determine] the pre-authorized payment amount
(v)	confirm that the payment…credential was generated from the pre-authorized amount;
(vi)	confirm that the payment amount does not exceed the pre-authorized amount; and 
effect settlement of the electronic payment in the payment amount by forwarding over a payment network a settlement request message…
[provisioning a] payment pre-authorization credential….confirming pre-authorization of payment….
(vii)	without authorizing the electronic payment [effect settlement] …
Flitcroft teaches:
[(iv)	determine] the pre-authorized payment amount (0056-0058, 0064-0065, 0234-0235)
(v)	confirm that the payment…credential was generated from the pre-authorized amount (0056-0058, 0064-0065, 0234-0235);
(vi)	confirm that the payment amount does not exceed the pre-authorized amount; and (0056-0058, 0064-0065, 0234-0235)
effect settlement of the electronic payment in the payment amount (0057-0058, 0065, 0221) by forwarding over a payment network a settlement request message (Fig. 15 Item 1512; 0235)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine plurality of payment code teachings of Brudnicki (0057) with the payment limiters on the single use code of Flitcroft (0056-0058, 0064-0065, 0234-0235) in order to limit payment to prevent card holder fraud. (Flitcroft at 0006-0008.)

Neither Brudnicki nor Flitcroft teach:
[provisioning a] payment pre-authorization credential….confirming pre-authorization of payment….
(vii)	without authorizing the electronic payment [effect settlement]…
Linehan teaches:
[provisioning a] payment pre-authorization credential….confirming pre-authorization of payment (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)….
(vii)	without authorizing the electronic payment [effect settlement] (col. 16 ll. 49-63)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 12 Brudnicki teaches:
wherein the payment initiation request (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053) comprises location information identifying a current location of the mobile communications device (Fig. 2 Item 165, Fig. 3A Item “Receive Geo Location”; 0053), and the computer processing system is configured to provide the mode authorization by receiving the location information from the mobile communications device (0054-0055, 00570059; Table 1 Item “Merchant Location Address”), determining at least one available communications mode for the payment terminal from the location information (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”), and generating the authorized communications mode from the at least one available communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) and at least one communications capability of the mobile communications device (Fig. 3A Item “Emulate Credential….”; 0064-0065).

Regarding claim 13 Brudnicki teaches:
wherein the location information comprises one of a vendor identifier and geographical data (Fig. 2 Item 165, Fig. 3A Item “Receive Geo Location”; 0053).

Regarding claim 14 Brudnicki teaches:
mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053)…prior to receiving the payment initiation request (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), and the mode authorization (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) includes an authorization code (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) authorizing the generated communications mode on the mobile communications device (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”).
Neither Brudnicki nor Flitcroft teach:
wherein the computer processing system is configured to provide the … with the payment pre-authorization credential 
Linehan teaches:
wherein the computer processing system is configured to provide the (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)… with the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 16 Flitcroft teaches:
[a single use code] is uniquely associated with the financial account in a credential database (Fig. 3 Item 303; 0092, 0101), and the computer processing system is configured to determine the financial account by querying the credential database with the [single use code] (Fig. 12 Item 1212; 0221)…
Neither Brudnicki nor Flitcroft teach:
wherein the payment pre-authorization credential  
Linehan teaches:
wherein the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 17 Flitcroft teaches:
comprises a single-use payment credential and the computer processing system is configured to effect the settlement (0057-0058, 0065, 0221) for the electronic payment by purging the single-use payment credential from the credential database (Fig. 3 Items 318, 322; 0094).
Neither Brudnicki nor Flitcroft teach:
wherein the payment pre-authorization credential  
Linehan teaches:
wherein the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 18 Linehan teaches:
wherein the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) excludes particulars of the financial account and excludes particulars of a legal person associated with the financial account (col. 13 ll. 45-56), and the particulars of the legal person and the financial account are unrecoverable from only the payment pre-authorization credential (col. 13 ll. 45-56).

Regarding claim 19 Brudnicki teaches:
wherein the payment initiation request (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053) excludes the particulars…and the financial account (Fig. 5 Items “Username” & “Password”; 0053).
Brudnicki does not teach:
 [wherein the payment code excludes] the legal personal 
Flitcroft teaches:
[wherein the payment code excludes] the legal personal (0136-0146)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify one-time code provisioning of Brudnicki (0053) which requires a passcode and user information (0054) with the payment codes of Flitcroft (0136-0146) which are activated before a transaction (0201) in order to provide a “secure, flexible payment system.” (Flitcroft 0202.)

Regarding claim 20 Brudnicki teaches:
wherein the computer processing system is configured [to communicate with] the mobile communications device…over a first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038), and to receive the payment clearing request from the payment terminal (0064-0065) over a second communications network (Fig. 4 Item “Merchant Payment Network”; 0037, 0063, 0065) that is distinct from the first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038).
Neither Brudnicki nor Flitcroft teach:
provide…the payment preauthorization credential  …
Linehan teaches:
provide…the payment preauthorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 21 Brudnicki teaches:
receive a payment initiation request from a mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), the payment initiation request initiating an electronic payment (Fig. 6; 0054) with a payment terminal (0036-0337);
provide the mobile communications device with a mode authorization (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”), the mode authorization identifying an authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”);
receive a payment clearing request from the mobile communications device via the authorized communications mode (0064-0065) and the payment terminal (Fig. 3B Items “Merchant Payment…” and “Receive One-Time”; 0036-0037) (Point of Sale), and, without authorizing the electronic payment after receiving the payment initiation request, initiating clearing of the electronic payment in a payment amount (0065-0066), the payment clearing request identifying the payment amount (0067)…being uniquely associated with a financial account (0047, 0055)
determine the financial account from the payment…credential (0046, 0047, 0056, 0084-0085);
Brudnicki does not teach:
[determine the] pre-authorized amount 
confirm that the payment…credential was generated from the pre-authorized amount ;
confirm that the payment amount does not exceed the pre-authorized amount; and 
effect settlement of the electronic payment in the payment amount by forwarding over a payment network a settlement request message  identifying the payment amount and the financial account particulars .
[provisioning a] payment pre-authorization credential  and confirming pre-authorization of payment 
without authorizing the electronic payment [effect settlement] 
Flitcroft teaches:
[determine the] pre-authorized amount (0056-0058, 0064-0065, 0234-0235)
confirm that the payment…credential was generated from the pre-authorized amount (0056-0058, 0064-0065, 0234-0235);
confirm that the payment amount does not exceed the pre-authorized amount; and (0056-0058, 0064-0065, 0234-0235)
effect settlement of the electronic payment in the payment amount by forwarding over a payment network a settlement request message (0057-0058, 0065, 0221) identifying the payment amount and the financial account particulars (0056-0058, 0064-0065, 0234-0235).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine plurality of payment code teachings of Brudnicki (0057) with the payment limiters on the single use code of Flitcroft (0056-0058, 0064-0065, 0234-0235) in order to limit payment to prevent card holder fraud. (Flitcroft at 0006-0008.)

Neither Brudnicki nor Flitcroft teach:
[provisioning a] payment pre-authorization credential  and confirming pre-authorization of payment 
without authorizing the electronic payment [effect settlement] 
Linehan teaches:
[provisioning a] payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) and confirming pre-authorization of payment (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)
without authorizing the electronic payment [effect settlement] (col. 16 ll. 49-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 37 Brudnicki teaches:
a credential processing server receiving a payment initiation request from a mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), the payment initiation request initiating electronic payment (Fig. 6; 0054) with a payment terminal (0036-0337);
[communicating with the mobile device] over a first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038)
the payment…credential being uniquely associated with a financial account (0047, 0055) and  
the credential processing server receiving a payment clearing request (0064-0065) from the mobile communications device via the authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) and the payment terminal (Fig. 3B Items “Merchant Payment…” and “Receive One-Time”; 0036-0037) (Point of Sale) over a second communications network, and without authorizing the electronic payment after receiving the payment initiation request, (Fig. 4 Item “Merchant Payment Network”; 0037, 0063, 0065), the payment clearing request initiating clearing of the electronic payment (0065-0066) in a payment amount (0067), the payment clearing request identifying the payment amount (0067)…the second communications network being distinct from the first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038);
[determine] particulars of the financial account (0046, 0047, 0056, 0084-0085)
[receive] message identifying the payment amount (0067)…
Brudnicki does not teach:
confirming…payment of a pre-authorized amount from the financial account ;
the credential processing server determining the pre-authorized amount …
the credential processing server confirming that the payment…credential was generated from the pre-authorized amount ;
the credential processing server confirming that the payment amount does not exceed the pre-authorized amount; and 
the credential processing server effecting settlement of the electronic payment  in the payment amount by forwarding over a payment network a settlement request …
providing the mobile communications device with a payment pre-authorization credential  
without authorizing the electronic payment [effect settlement] 
Flitcroft teaches:
confirming…payment of a pre-authorized amount from the financial account (0056-0058, 0064-0065, 0234-0235);
the credential processing server determining the pre-authorized amount (0056-0058, 0064-0065, 0234-0235)…
the credential processing server confirming that the payment…credential was generated from the pre-authorized amount (0056-0058, 0064-0065, 0234-0235);;
the credential processing server confirming that the payment amount does not exceed the pre-authorized amount; and (0056-0058, 0064-0065, 0234-0235)
the credential processing server effecting settlement of the electronic payment (0057-0058, 0065, 0221) in the payment amount by forwarding over a payment network a settlement request (Fig. 15 Item 1512; 0235)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine plurality of payment code teachings of Brudnicki (0057) with the payment limiters on the single use code of Flitcroft (0056-0058, 0064-0065, 0234-0235) in order to limit payment to prevent card holder fraud. (Flitcroft at 0006-0008.)

Neither Brudnicki nor Flitcroft teach:
providing the mobile communications device with a payment pre-authorization credential  
without authorizing the electronic payment [effect settlement] 
Linehan teaches:
providing the mobile communications device with a payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) 
without authorizing the electronic payment [effect settlement] (col. 16 ll. 49-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Regarding claim 38 Brudnicki teaches:
receive a payment initiation request from a mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053), the payment initiation request initiating an electronic payment (Fig. 6; 0054) with a payment terminal (0036-0337);
[communicating with the mobile device] over a first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038), the payment…credential being uniquely associated with a financial account (0047, 0055) 
receive a payment clearing request (0064-0065) from the mobile communications device (Fig. 3A Items “Consumer Opens” and “Receive Passcode”; 0053) via the authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”) and the payment terminal (Fig. 3B Items “Merchant Payment…” and “Receive One-Time”; 0036-0037) (Point of Sale)  over a second communications network (Fig. 4 Item “Merchant Payment Network”; 0037, 0063, 0065), and, without authorizing the electronic payment after receiving the payment initiation request, initiating clearing (0065-0067) of the electronic payment in a payment amount (0067), the payment clearing request identifying the payment amount (0067)…the second communications network being distinct from the first communications network (Fig. 1B Item “Mobile Network Operator”; 0035, 0038);
identifying the payment amount (0067) and the financial account particulars  (0046, 0047, 0056, 0084-0085)…
determine particulars of the financial account (0046, 0047, 0056, 0084-0085)…
Brudnicki does not teach:
confirming pre-authorization of payment of a pre-authorized amount from the financial account ;
[determine] the pre-authorized amount  
confirm that the payment…credential was generated from the pre- authorized amount , and confirm that the payment amount does not exceed the pre-authorized amount; and 
effect settlement of the electronic payment  in the payment amount  by forwarding over a payment network a settlement request message   
provide the mobile communications device with a payment pre-authorization credential  
without authorizing the electronic payment  [effect settlement]
Flitcroft teaches:
confirming pre-authorization of payment of a pre-authorized amount from the financial account (0056-0058, 0064-0065, 0234-0235);
[determine] the pre-authorized amount (0056-0058, 0064-0065, 0234-0235) 
confirm that the payment…credential was generated from the pre- authorized amount (0056-0058, 0064-0065, 0234-0235), and confirm that the payment amount does not exceed the pre-authorized amount; and (0056-0058, 0064-0065, 0234-0235)
effect settlement of the electronic payment (0057-0058, 0065, 0221) in the payment amount (0057-0058, 0065, 0221) by forwarding over a payment network a settlement request message  (Fig. 15 Item 1512; 0235) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine plurality of payment code teachings of Brudnicki (0057) with the payment limiters on the single use code of Flitcroft (0056-0058, 0064-0065, 0234-0235) in order to limit payment to prevent card holder fraud. (Flitcroft at 0006-0008.)

Neither Brudnicki nor Flitcroft teach:
provide the mobile communications device with a payment pre-authorization credential  
without authorizing the electronic payment  [effect settlement]
Linehan teaches:
provide the mobile communications device with a payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) 
without authorizing the electronic payment (col. 16 ll. 49-63) [effect settlement]

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Claims 5 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Brudnicki, Flitcroft, and Linehan in view of Mendez et al. (HandBook of Applied Cryptography) (“Mendez”).
Regarding claims 5 and 15 Brudnicki teaches:
wherein the generating the authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”)…of the mobile communications device, and the mode authorization includes the payment…credential (0046, 0047, 0056, 0084-0085) and further includes an authorization code identifying the authorized communications mode (Fig. 7A Items barcode, Fig. 7B Item number; 0043, 0057-0058; Table 1 under paras. 0055, 0058 Item of column “Legacy Payment/Access Type” Item “Barcode, QR code, ISO…”).
Neither Brudnicki nor Flitcroft teach:
the credential processing server generating the payment pre-authorization credential…and at least one datum associated with a user
[generating a digital signature] from a cryptographic key 
Linehan teaches:
the credential processing server generating the payment pre-authorization credential (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30)…and at least one datum associated with a user (col. 16 ll. 13-30 “token contains…reference to…card number”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Brudnicki-Flitcroft with pre-authorization of payment of Linehan (Fig. 7 Items 710, 715 & 715 “Signed authorization token”; col. 2 ll. 31-47 “preauthorized payment message” as “authorization token”, col. 16 ll. 13-30) in order to help with merchant processing time as the “merchant need not perform a separate real-time authorization of the card information since the transaction has already been approved by the issuing bank.” (Linehan at col. 2 ll. 31-48.)

Neither Brudnicki, Flitcroft, nor Linehan teach:
[generating a digital signature] from a cryptographic key 
Mendez teaches:
[generating a digital signature] from a cryptographic key (p. 434 Section 11.18 Item (5) & Item “private key is d” & Section 11.20 Item “s=                    
                        
                            
                                
                                    
                                        m
                                    
                                    ~
                                
                            
                            
                                d
                            
                        
                    
                ”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined teachings of Brudnicki, Flitcroft, and Linehan (specifically, the signing of tokens of Linehan at col. 16 ll. 13-30) with the cryptographic teachings of Mendez in order to stop a “fraudulent claimant.” (Mendez at p. 425.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US8577803 Chatterjee (digital wallet that utilizes card selection)
US20120209749A1 Hammad (digital wallet that scans QR on merchant POS)
US20130024371A1 Hariramani (digital wallet with OCR card enrollment)
US20150026049A1 Theurer (online virtual digital wallet)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
    

    
        1 Remarks (03/29/2021) are herein referred to as “Rm.”
        2 Official Notice for cashier’s check is herein referred to as “Official Notice I.”
        3 Official Notice for money orders is herein referred to as “Official Notice II.”